DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 11, 12, 14, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tirloni et al (US 6,321,016 B1).  Tirloni teaches a data center optical communications system, comprising:
a transmitter comprising a light source (not shown), wherein the light source is configured to provide light (C5 L6-15, claim 22);
an optical fiber (10, Fig. 1) operably connected to said transmitter and configured to receive light from the light source, wherein the optical fiber has a length L of 50 km or greater (C5 L27-28), wherein the optical fiber has an absolute dispersion rate of less than 10 ps/nm/km (C9 L12-22) and an attenuation rate of less than 0.17 dB/km and provides power consumption of 0.5 W to 4.5 W;
a receiver (not shown) configured to receive light from the optical fiber, wherein the receiver includes a detector for detecting the light (C2 L51-63);
wherein the optical fiber (10) comprises a core (12) and a cladding (14, 16, 18) surrounding the core;
wherein the core (12) comprises silica glass (C7 L1-10);
wherein the optical fiber comprises a parabolic index profile (Fig. 2);
wherein the core of the optical fiber comprises a relative refractive index of from about -0.1 to about 0.2 (C7 L51-53);
wherein the optical fiber comprises a mode field diameter of from about 7.5 µm to about 9.0 µm (C14 L41) or 9.5 µm to 10.5 µm (C12 L45);
wherein the optical fiber comprises an effective area of from about 40 µm2 to about 55 µm2 (C9 L27) or 70 µm2 to about 80 µm2 (C14 L2); and
wherein the cladding comprises a first cladding portion (14), a second cladding portion (18), and a cladding ring (16) disposed between the first cladding portion (14) and the second cladding portion (18).
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02).
Tirloni does not state what the attenuation rate or power consumption of the fiber are.  The attenuation rate and power consumption are functions of the structure of the optical fiber and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.01.  The structural limitations have been met, the functional results of the structure include the claimed attenuation and power consumption.

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tirloni as applied to claim 1 above, and further in view of Nolan et al (WO 2018/160781 A1).
Tirloni teaches the data center optical communication system previously discussed.
Tirloni does not teach expressly all the same properties of the fiber claimed.  Tirloni does teach the same properties claimed as discussed in the rejection above.
Nolan teaches (Fig. 3A-B, 4A-B) an optical fiber comprising all the same properties of the claimed fiber, including:
a core (152) and a cladding (154/154a-b, 155) surrounding the core and is structurally configured to limit dispersion at an absolute dispersion rate of less than 10 ps/nm/km (P0029, 0039) and induce attenuation at an attenuation rate of less than 0.17 dB/km (P0030, 0041);
wherein the core comprises silica glass (Table 1),
wherein the silica glass of the core is doped with K, Cl, F, or a combination thereof (P0023);
wherein the optical fiber comprises a step index profile (P0024);
wherein the optical fiber comprises a parabolic index profile (P0024);
wherein the cladding (154) comprises a first cladding portion (154a), a second cladding portion (154b), and a cladding ring (155) disposed between the first cladding portion and the second cladding portion (P0035);
wherein the core comprises a radius of from about 2.2 µm to about 2.8 or 3 µm (P0025, 0034);
wherein the core of the optical fiber comprises a relative refractive index A1 of from about -0.1 to about 0.2, where: A1 comprises (n1 - ns)/ns; n1 comprises a refractive index of the core; and ns comprises a refractive index of pure silica (P0025, 0036);
wherein the cladding of the optical fiber comprises a relative refractive index A2 of from about -0.4 to about -0.7, where: A2 comprises (n2 - ns)/ns; n2 comprises a refractive index of the cladding; and ns comprises a refractive index of pure silica (P0025);
wherein the cladding ring of the optical fiber comprises a relative refractive index A3 of from about -0.1 to about -0.5, where: A3 comprises(n3 - ns)/ns; n3 comprises a refractive index of the cladding ring; and ns comprises a refractive index of pure silica (P0036);
wherein the second cladding portion of the optical fiber comprises a relative refractive index A4 of from about -0.2 to about -0.6, where: A4 comprises(n4 - ns)/ns; n4 comprises a refractive index of the second cladding portion; and ns comprises a refractive index of pure silica (P0036)’
wherein the optical fiber comprises a cutoff wavelength of about 1200/1500 nm or less (P0027, 0038);
wherein the optical fiber comprises a mode field diameter of from about 7.5 or 9.5 µm to about 9.0 or 10.5 µm (P0027, 0038);
wherein the optical fiber comprises an effective area of from about 40 µm2 to about 55 µm2 or 70 µm2 to about 80 µm2 (P0028, 0039); and
wherein the optical fiber comprises a dispersion slope of from about 0.051 ps/(nm2)km to about 0.054 ps/(nm2)km (P0030, 0040).
Tirloni and Nolan are analogous art because they are from the same field of endeavor, optical fiber communications.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Tirloni to use the fiber taught by Nolan.
The motivation for doing so would have been to induce low absolute dispersion rates and a low attenuation rate of photons propagating the fiber (Nolan P0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883